AMDAHL, Chief Justice.
This is an appeal by Francis J. Cain from an order of the Ramsey County District Court denying his petition for postconviction relief in the form of resentencing according to the Minnesota Sentencing Guidelines pursuant to Minn.Stat. § 590.01, subd. 3 (Supp.1981). We affirm.
. Petitioner, who is 32, seeks resentencing in connection with two 1979 convictions of burglary, for which he received concurrent 5-year prison terms. It is not clear from the file what petitioner’s current target release date is. At the time of the postcon-viction hearing the district court was informed that petitioner’s expected release date was February 26, 1983, and his sentence expiration date was August 26, 1983.
Petitioner’s criminal history score at the time of sentencing in 1979 would have been three. The burglary offenses are severity level IV offenses. The presumptive sentence for a severity level IV offense by one with a criminal history score of three is 21 months stayed. If petitioner were resen-tenced to concurrent 21-month stayed terms, he would be entitled to immediate release from prison.
Given petitioner’s record of recidivism and his chemical dependency problem, we conclude that the district court properly refused to resentence petitioner according to the Sentencing Guidelines. State v. Champion, 319 N.W.2d 21 (Minn.1982).
Petitioner remains subject to the jurisdiction of the Minnesota Corrections Board or its successor.
Affirmed.